Title: Report of the Commissioners of the Sinking Fund, [7 November 1791]
From: Adams, John,Commissioners of the Sinking Fund
To: President of the Senate



[Philadelphia, November 7, 1791Communicated on November 7, 1791]

[To the President of the Senate]
The Vice President of the United States and President of the Senate, The Chief Justice, The Secretary of State, The Secretary of the Treasury and the Attorney General respectfully report to the Congress of the United States of America.
That pursuant to the Act intitled an Act making provision for the reduction of the public debt and in conformity to two resolutions agreed upon by them one on the fifteenth day of January another on the 15th. day of August last and severally approved by the President of the United States, they have caused purchases of the said debt to be made through the Agency respectively of Samuel Meredith Treasurer of this United States, William Seton Cashier of the Bank of New York, Benjamin Lincoln Collector of the District of Boston and Charlestown and William Heth Collector of the District of Bermuda Hundred, to the amount of Eight hundred fifty two thousand, six hundred seventy seven dollars & forty six Cents, and for which there have been paid Five hundred forty eight thousand, Nine hundred twenty four Dollars and fourteen Cents in specie, as will more particularly appear by the several documents No I to VIII herewith submitted as part of this Report and which specify the places where, the times when, the prices at which, and the persons of whom the said purchases have been made. That though the statements of Willm Seton and Benjamin Lincoln have not yet passed through the forms of a settlement it appears by the document No. VIII being a certified transcript from the books of the Treasury that the amount of the stock by them respectively reported to have been purchased has been duly transferred to the said Books.
That the purchases now and heretofore reported amount in the whole to One million, one hundred thirty one thousand, three hundred sixty four Dollars and seventy six Cents, for which there have been paid six hundred ninety nine thousand, one hundred sixty three dollars and thirty Eight Cents in specie.
Signed in Behalf of the Board
John Adams
